STATE OF LOUISIANA

              COURT OF APPEAL, FIRST CIRCUIT

STATE      OF LOUISIANA                                                         NO.    2021    Kw    1336

VERSUS


TERENCE      WESTLEY                                                           FEBRUARY       14,    2022




In   Re:        Terence                                       for
                             Westley,          applying             supervisory          writs,        19th
                Judicial         District       Court,       Parish       of    East    Baton        Rouge,
               No.    09- 16- 0433.



BEFORE:        MCCLENDON,         WELCH,       AND    THERIOT,      JJ.


        WRIT     GRANTED.             The   district        court     is       ordered    to        proceed
toward       disposition         of    relator' s          application         for    postconviction
relief,      filed March         9,    2021,    if it has not already done so.

                                                     PMC
                                                     JEW
                                                  MRT




COURT      OF APPEAL,       FIRST     CIRCUIT




        DEPUTY       LERK   OF   COURT
               FOR   THE    COURT